Case: 18-11327   Date Filed: 12/17/2018   Page: 1 of 13


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-11327
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:17-cr-00156-MMH-MCR-1


UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                     versus

TRAVIS DEMOND JOHNSON,

                                                           Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (December 17, 2018)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Travis Johnson appeals his sentence of 105 months in prison after pleading

guilty to distribution of cocaine base and possession of a firearm after a felony
              Case: 18-11327    Date Filed: 12/17/2018   Page: 2 of 13


conviction. At sentencing, the district court applied an upward departure under

U.S.S.G. § 4A1.3 after finding that Johnson’s criminal-history category of III

under-represented the seriousness of his criminal history and the likelihood he

would reoffend. The court then imposed a sentence at the high end of the adjusted

guideline range. On appeal, Johnson argues that the court erred in failing to

provide notice before departing upward, that it abused its discretion in applying

§ 4A1.3, and that the sentence is substantively unreasonable. After careful review,

we affirm.

                                         I.

      Johnson pled guilty in November 2017 to one count of possession of a

firearm after a felony conviction, in violation of 18 U.S.C. § 922(g)(1), and two

counts of distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1). At the

plea hearing, he admitted to selling a firearm and crack cocaine to a confidential

informant working with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives.

      In January 2018, a probation officer prepared Johnson’s presentence

investigation report (“PSR”), which was revised twice before sentencing. The

initial PSR recommended a total offense level of 21 and a criminal-history

category of III, which established an advisory guideline range of 46–57 months.

After the government objected to the offense-level calculation, the probation


                                         2
              Case: 18-11327     Date Filed: 12/17/2018   Page: 3 of 13


officer issued a revised PSR in February 2018 recommending a guideline range of

70–87 months based on a total offense level of 25 and a criminal-history category

of III. The final PSR, issued in March 2018, kept these same calculations.

      Each of the PSRs discussed Johnson’s criminal history and noted that a

departure may be warranted under U.S.S.G. § 4A1.3 based on the “adequacy” of

his criminal-history category of III. Johnson’s criminal-history category of III was

based on a total of four criminal-history points: (a) three points for convictions of

attempted second-degree murder and shooting into an occupied vehicle in 2004;

and (b) one point for a cocaine-possession conviction in 2014.

      According to the PSRs, Johnson was convicted of attempted murder after he

fired multiple bullets into a car occupied by his ex-girlfriend and another man,

striking him twice. He was sentenced to ten years in prison. While in prison,

Johnson was disciplined nine times for prison violations, including fighting. Then,

after his release to probation in 2013, Johnson violated the terms of his probation

multiple times, including by committing new violations of the law. The 2014

cocaine-possession conviction occurred while he was on probation. His probation

was revoked in 2016, and he was sentenced to 330 days in jail. He was arrested for

drug possession in early August 2017, and one week later, while out on bond for

that offense, he sold cocaine base to the confidential informant in this case.




                                          3
             Case: 18-11327     Date Filed: 12/17/2018   Page: 4 of 13


      Johnson also had a substantial juvenile record and a number of prior adult

convictions from 1998 to 2003. No criminal-history points were assigned for these

convictions. For the adult convictions, the offenses were varied and included

felony battery on a law enforcement officer, resisting and fleeing an officer, retail

theft, and drug possession.

      Sentencing was originally set for February 12, 2018, but the district court

continued the hearing to allow the parties to meet with the probation officer to

resolve outstanding disagreements about the PSR.           After the meeting, the

government submitted a “status update” stating, in relevant part, that it “supports

the probation office’s finding that there are potential grounds for an upward

departure” under § 4A1.3. As grounds for that departure, the government cited

Johnson’s conviction for attempted murder, the associated prison and probation

violations, and his commission of offense conduct shortly after being arrested for

drug possession.    For his part, Johnson sought a downward departure under

§ 4A1.3.

      When sentencing resumed on March 20, 2018, Johnson moved for a

downward departure under § 4A1.3 on the ground that his criminal-history

category overrepresented his criminal history because his attempted-murder

conviction was old and he had been conviction-free from 2003 to 2014. The

government responded that the conduct of conviction was serious and that the


                                         4
               Case: 18-11327   Date Filed: 12/17/2018   Page: 5 of 13


conviction-free period from 2003 to 2014 could not be viewed in Johnson’s favor

since he was incarcerated during that time.       The government also noted that

Johnson was not assessed any criminal-history points for the probation violations.

      The district court denied Johnson’s § 4A1.3 downward-departure request

and then concluded that an upward departure was warranted under the same

provision. Citing the multiple convictions that were not assessed criminal-history

points, the varied nature of those convictions, and the fact that there was almost no

break in Johnson’s criminal activity except when he was in custody, the court

determined that his criminal-history category underrepresented his criminal history

and his likelihood of reoffending. So the court departed upward to criminal-history

category IV.    Combined with a total offense level of 25, this established an

advisory guideline range of 84 to 105 months.

      The district court then heard argument on the 18 U.S.C. § 3553(a) factors

and allocution from Johnson. The government argued for a sentence at the top of

the new range, emphasizing Johnson’s prior violent history and the facts of this

case showing Johnson’s access to multiple firearms. Johnson requested a sentence

below the guideline range to account for his mental health and substance-abuse

issues and the abuse and neglect he experienced growing up. Johnson personally

addressed the court, expressing remorse for his conduct and a desire to reform.




                                         5
             Case: 18-11327     Date Filed: 12/17/2018   Page: 6 of 13


      Ultimately, the district court sentenced Johnson to 105 months of

imprisonment, at the high end of the post-departure guideline range. The court

explained that a substantial sentence was necessary to reflect the seriousness of the

offense, promote respect for the law, provide just punishment, and promote the

goals of deterrence and protection of the public. It cited Johnson’s “personal

history of intentional gun violence,” his current involvement in guns and drugs,

and the fact that he had quickly reverted to criminal activity upon being released to

probation after serving a ten-year prison sentence. Along with these aggravating

factors, the court also considered his “challenging” and “disturbing” childhood,

which the court recognized had likely contributed to his criminal activity, and it

credited Johnson’s recognition that he “cannot return to this type of conduct.”

      When asked for objections at the end of the hearing, Johnson argued that the

district court erred by failing to provide notice of the § 4A1.3 departure and by

failing to adequately explain the basis for the departure. Overruling the objections,

the court noted that both the probation officer and the government had given notice

of the departure before sentencing. Johnson now appeals his sentence.

                                         II.

      In reviewing a sentence, we make sure that it is both free from significant

procedural error and substantively reasonable. Gall v. United States, 552 U.S. 38,

51 (2007).    Significant procedural errors include improperly calculating the


                                         6
               Case: 18-11327      Date Filed: 12/17/2018      Page: 7 of 13


guideline range and failing to consider the sentencing factors under 18 U.S.C.

§ 3553(a). Id. If the sentence is procedurally sound, we then consider whether it is

substantively reasonable under the totality of the circumstances, giving due

deference to the district court’s assessment of the § 3553(a) factors. Id.

                                            III.

       We first address Johnson’s challenge to the district court’s decision to depart

upward under U.S.S.G. § 4A1.3.

                                             A.

       Johnson argues that the district court procedurally erred by failing to provide

notice of its intent to depart upward. As a general rule, district courts must give

notice before departing under the guidelines. 1           See Fed. R. Crim. P. 32(h).

Specifically, Rule 32(h) states,

       Before the court may depart from the applicable sentencing range on a
       ground not identified for departure either in the presentence report or
       in a party’s prehearing submission, the court must give the parties
       reasonable notice that it is contemplating such a departure. The notice
       must specify any ground on which the court is contemplating a
       departure.

We review de novo the interpretation of rules of federal procedure. United States

v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009).



       1
         In contrast, no advance notice is required for variances from the advisory guideline
range based on the 18 U.S.C. § 3553(a) sentencing factors. Irizarry v. United States, 553 U.S.
708, 714–16 (2008).
                                              7
             Case: 18-11327     Date Filed: 12/17/2018   Page: 8 of 13


      Here, the district court did not err by failing to give notice before departing

under § 4A1.3. As Rule 32(h) indicates, a court need not independently provide

notice if the specific ground for departure was identified in the PSR or a prehearing

submission. Johnson received notice in each of the PSRs and in the government’s

prehearing submission.     The PSRs noted the probation officer’s view that a

departure under § 4A1.3 may be warranted based on the “adequacy” of Johnson’s

criminal-history category. And the government’s presentencing “status update”

identified the specific grounds on which it contended that an upward departure

under § 4A1.3 was warranted. Together these two sources were enough to put

Johnson on notice and to defeat any claim of unfair surprise. Accordingly, the

district court did not improperly depart upward without notice under Rule 32(h).

                                         B.

      Johnson next contends that the § 4A1.3 upward departure was unwarranted.

We review a decision to depart upward for an abuse of discretion. United States v.

Magluta, 418 F.3d 1166, 1184 (11th Cir. 2005).

      Under § 4A1.3, a district court may impose an upward departure where

“reliable information indicates that the defendant’s criminal history category

substantially under-represented the seriousness of the defendant’s criminal history

or the likelihood that the defendant will commit other crimes.”            U.S.S.G.

§ 4A1.3(a)(1); see id. § 4A.1.3(a)(2) (identifying the types of information that may


                                         8
             Case: 18-11327     Date Filed: 12/17/2018   Page: 9 of 13


support an upward departure, including “[p]rior sentence(s) not used in computing

the criminal history category”). In determining the extent of a departure under

§ 4A1.3, the court should use, “as a reference, the criminal history category

applicable to defendants whose criminal history or likelihood to recidivate most

closely resembles that of the defendant’s.” Id. § 4A1.3(a)(4).

      Here, the district court reasonably concluded that Johnson’s criminal-history

category of III (four to six criminal-history points) substantially under-represented

the seriousness of his criminal history and the likelihood that he will commit other

crimes. Johnson received four criminal-history points for convictions of attempted

second-degree murder, shooting into an occupied vehicle, and possession of

cocaine. But undisputed information in the PSR also reflects a number of unscored

adult convictions from 1998 to 2003, before his arrest for attempted murder, and a

continuation of criminal conduct upon his release to probation after serving a ten-

year prison sentence. See United States v. Aguilar-Ibarra, 740 F.3d 587, 592 (11th

Cir. 2014) (district courts may rely on undisputed statements in the PSR). Faced

with these undisputed facts, the district court did not abuse its discretion by

concluding that the next criminal-history category of IV (seven to nine criminal-

history points) more accurately represented Johnson’s criminal history and

likelihood of reoffending.

                                        IV.


                                         9
             Case: 18-11327     Date Filed: 12/17/2018    Page: 10 of 13


      Finally, Johnson argues that his sentence is substantively unreasonable. We

review the reasonableness of a district court’s choice of sentence for an abuse of

discretion. United States v. Irey, 612 F.3d 1160, 1188 (11th Cir. 2010) (en banc).

      In general, the district court must impose a sentence that is sufficient, but not

greater than necessary, to comply with the purposes of sentencing. 18 U.S.C.

§ 3553(a).   These purposes include the need for the sentence to reflect the

seriousness of the offense, to promote respect for the law, to provide just

punishment, to afford adequate deterrence, and to protect the public.               Id.

§ 3553(a)(2)(A)–(C).     The court must also consider, among other factors, the

nature and circumstances of the offense, the history and characteristics of the

defendant, and any relevant policy statements issued by the Sentencing

Commission. Id. § 3553(a)(1), (5). The weight to be given each § 3553(a) factor

is within the court’s sound discretion. United States v. Kuhlman, 711 F.3d 1321,

1327 (11th Cir. 2013).

      “The party challenging a sentence has the burden of showing that the

sentence is unreasonable in light of the entire record, the § 3553(a) factors, and the

substantial deference afforded sentencing courts.” United States v. Rosales-Bruno,

789 F.3d 1249, 1256 (11th Cir. 2015). Ordinarily, “we will reverse a sentence as

substantively unreasonable only if we are left with the definite and firm conviction

that the [d]istrict [c]ourt committed a clear error of judgment in weighing the


                                          10
               Case: 18-11327      Date Filed: 12/17/2018       Page: 11 of 13


factors by arriving at a sentence outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Alberts, 859 F.3d 979, 985 (11th Cir.

2017) (quotation marks omitted).

       Here, Johnson’s sentence is substantively reasonable. The district court

persuasively explained its reasons for concluding that the 105-month sentence was

necessary to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, and promote the goals of deterrence and protection of the

public. As the court stated, Johnson had a “personal history of intentional gun

violence,” having been convicted of attempted murder; his offense conduct showed

that he was still involved with guns and drugs; and he had quickly reverted to

criminal activity upon being released to probation after serving a ten-year prison

sentence. Based on these factors, the court reasonably concluded that a sentence at

the top of the post-departure guideline range was sufficient but not greater than

necessary to comply with § 3553.

       While Johnson contends that the district court failed to consider some

mitigating factors and should have weighed others more heavily, he has not shown

an abuse of discretion. 2 The court expressly considered Johnson’s “challenging”

and “disturbing” childhood, which it found likely contributed to his criminal


       2
         We lack jurisdiction to review Johnson’s contention that the district court should have
departed downward under U.S.S.G. §§ 5H1.6 and 5K2.0(a)(4), United States v. Webb, 139 F.3d
1390, 1394 (11th Cir. 1998), though we consider his arguments in this regard under § 3553(a).
                                              11
              Case: 18-11327     Date Filed: 12/17/2018   Page: 12 of 13


activity, and it credited his acceptance of responsibility both in the offense-level

calculation and in its explanation for the sentence.       As for other factors not

mentioned, our precedent makes clear that although a court must consider the §

3553(a) factors prior to sentencing, “it need not discuss each of them.” United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). The record shows that the

court considered and weighed the relevant § 3553(a) factors and arrived at a

sentence within “the range of reasonable sentences dictated by the facts of the

case.” Alberts, 859 F.3d at 985.

      Johnson’s remaining arguments are off the mark. He repeatedly asserts that

the district court failed to explain or justify its upward “variance,” but no variance

was imposed in this case.        Johnson does not dispute that his pre-departure

guideline range was properly calculated to be 70–87 months.            And after the

departure, the court imposed a sentence within the adjusted guideline range. In

addition, contrary to Johnson’s suggestion, the court properly considered the

particular facts of Johnson’s criminal history when weighing the § 3553(a) factors,

despite some overlap with the court’s reasons for imposing the upward departure

under § 4A1.3. See Rosales-Bruno, 789 F.3d at 1259–60 (“In assigning weight to

the § 3553(a) factors as part of the weighing process, a court may (and should)

consider individualized, particularized, specific facts and not merely the guidelines

label that can be put on the facts.”).


                                          12
      Case: 18-11327    Date Filed: 12/17/2018   Page: 13 of 13


For these reasons, we affirm Johnson’s 105-month prison sentence.

AFFIRMED.




                                 13